ACCEPTED
                                                                                                        03-14-00445-CR
                                                                                                               4347922
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                   3/3/2015 11:36:22 AM
                                                                                                       JEFFREY D. KYLE
                                                                                                                 CLERK
                                            No. 03-14-00445-CR

ALICIA MIDKIFF                                     §             IN THE COURT OF APPEALS
                                                   §                            FILED IN
                                                                         3rd COURT OF APPEALS
V.                                                 §             THIRD JUDICIAL
                                                                             AUSTIN, TEXAS
                                                   §                     3/3/2015 11:36:22 AM
THE STATE OF TEXAS                                 §             DISTRICT OF   TEXAS
                                                                           JEFFREY   D. KYLE
                                                                                 Clerk

                   MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        COMES NOW, ALICIA MIDKIFF, Appellant, through her counsel of records on appeal,

and files this motion for extension of approximately 30 days in which to file her appellate brief

in the above-entitled and numbered case. In support of this motion, Appellant shows the Court

the following:


                                                       I.


        The current deadline for filing the appellant’s brief on appeal has not passed. The current

deadline for filing the appellant’s brief is March 4, 2015. There have been no previous requests

for extension of time to file this brief.


                                                    II.


        Although counsel has been diligently working on this case, the regular press of criminal

defense business in the trial courts of Williamson and surrounding counties has limited the

amount of time counsel has had to complete the drafting of Appellant’s brief. Counsel fully

expects this brief to be completed within the requested extension period, and apologizes to the

Court for the necessity of filing her request for extension.


        Counsel’s affidavit is attached, attesting to the above-described situation.
WHEREFORE, appellant prays the Court grant this motion and extend the deadline for filing the

brief from March 4, 2014 to April 4, 2014.




                                              Respectfully submitted,




                                               /s/ Crystal D. Murray
                                              __________________________________
                                              Crystal D. Murray
                                              SBN: 24029611
                                              1001 Cypress Creek Rd., Ste. 405
                                              Cedar Park, Texas 78641
                                              512-257-1010
                                              512-257-0005
                                              crystal@cedarparklaw.com

                                              ATTORNEY FOR APPELLANT



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was fax to the

Williamson County Attorney’s Office on this the 3rd of March, 2015 at 512-943-1120.


                                              /s/ Crystal D. Murray
                                              ________________________________
                                              Crystal D. Murray

                              CERTIFICATE OF CONFERENCE

I hereby certify that I have discussed the merits of this motion and the relief requested by this

motion with the Appellee’s attorney, James Lamarca, via email and prior to the filing of this

motion, on March 3, 2014. Mr. LaMarca is unopposed to this motion.

                                              /s/Crystal D. Murray
                                              ________________________________
                                              Crystal D. Murray